Citation Nr: 1734563	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  15-25 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine with subjective left lower extremity radiculopathy (back disability).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty with the United States Army from January 1953 to December 1954.  

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  A September 2012 rating decision continued a 40 percent disability rating for the Veteran's service-connected lumbar spine degenerative disc disease with subjective left radiculopathy.  

In consideration of new and material evidence submitted by the Veteran in September 2013, the RO issued another rating decision in November 2013, which also continued the 40 percent disability rating for the Veteran's back condition.  In November 2013, VA received the Veteran's notice of disagreement (NOD) to the rating decision issued earlier that month.  

The Board notes that prior to his current representation, the Veteran was represented by the Disabled American Veterans (DAV).  VA received a signed VA Form 21-22 in May 2012, changing representation from the DAV to the Veterans of Foreign Wars of the United States.  

In March 2016, the Board remanded the Veteran's claim for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter is now again before the Board.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's degenerative joint disease of the spine has not produced ankylosis or incapacitating episodes of intervertebral disc syndrome.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent rating for degenerative joint disease of the spine have not been met.  38 U.S.C.A. § 1155  (West 2014); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has completed the necessary steps in order to meet its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA sent VCAA letters to the Veteran, he was afforded multiple VA examinations, and his in-service and post-service medical records were obtained.  The examinations and opinions, taken together, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate his claim, and the Board is unaware of any such evidence.  Therefore, the Board finds that the duties to notify and assist have been met.  
Lastly, the record reflects substantial compliance with the Board's March 2016 Remand.  See Stegall, 11 Vet. App. 268, 271 (1998).  The March 2016 Remand required VA, in relevant part, to obtain outstanding medical records and obtain additional examinations and medical opinions regarding the Veteran's back condition.  These directives were adequately followed; thus, the Board finds substantial compliance has been shown.

II.  Increased Schedular Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. 
§ 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  
38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   

Each disability is viewed in relation to its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case with the Veteran's back disability, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1 , 4.2 (2016); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The Veteran contends that he is entitled to an increased rating for his back disability.  Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  The Veteran's back disability is currently rated at 40 percent under Diagnostic Code 5242, pertaining to degenerative arthritis of the spine. 

Under Diagnostic Code 5242, a 40 percent rating is warranted when there is evidence of unfavorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine is 30 degrees or less.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are 0 to 30 degrees.  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Formula, Note 1.  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  

In this case, the Veteran was afforded VA examinations in September 2012 and June 2016 to assess the severity of his back disability.  These examinations and accompanying medical opinions show that the Veteran does not meet the criteria for a higher rating.  

On VA examination in September 2012, the Veteran's history was reviewed.  The diagnosis was lumbar spondylosis.  The Veteran did not report flare-ups.  Range of motion testing revealed flexion to 80 degrees; extension and lateral flexion to 10 degrees with pain; and lateral rotation to 15 degrees with pain.  The examiner noted that there was no radicular pain or any other symptoms due to radiculopathy.  He also noted that the Veteran did not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine.

On VA examination in July 2016, in addition to the diagnosis of lumbar spondylosis, the examiner provided an additional diagnosis of lumbar radiculopathy.  The Veteran did not report flare-ups.  Range of motion testing revealed flexion to 40 degrees; extension and lateral flexion to 20 degrees; and lateral rotation to 25 degrees.  The examination also revealed no additional limitation of motion or loss of function due to pain, fatigue, weakness or incoordination.  The examiner noted that there was radicular pain.  The examiner noted that the symptoms due to radiculopathy were not at a level of constant pain; however, there was intermittent pain, paresthesias and/or dysesthesias, and numbness at a mild level to the right and left lower extremities.  The examiner also noted that there was no ankylosis of the spine, and that the Veteran did have IVDS of the thoracolumbar spine; however, the Veteran did not have any episodes of acute signs of symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  

Having carefully reviewed the record, the Board has concluded that these findings do not support a 50 percent rating.  Indeed, as noted by the AOJ in the July 2016 Supplemental Statement of the Case, they only warrant a 20 percent rating.  However, with consideration of the additional symptoms due to radiculopathy, the Board finds the currently assigned 40 percent rating is warranted.  

The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating IVDS.  A higher disability evaluation is not warranted under the formula for IVDS based on incapacitating episodes, as the evidence reflects that the Veteran has not had any incapacitating episodes.  

The Board accepts that the Veteran has experienced functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion required to warrant the next higher evaluation.  The Board therefore finds that the currently assigned evaluation is appropriate for the Veteran's back disability.  

The Board notes that the Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's back disability is appropriate.  

For these reasons, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 40 percent for the Veteran's low back disability.  There are no additional symptoms or pathology that would provide the basis for the assignment of a separate rating based on another diagnostic code.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provisions are inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 56.  Accordingly, the Veteran's request for an increased rating is denied.



ORDER

Entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine with subjective left lower extremity radiculopathy (back condition) is denied.  




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


